DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5843333 A (Hakemi; Hussan Ali) in view of Buyuktanir et al., "Flexible Bistable Smectic--A Polymer Dispersed Liquid Crystal Display,” Japanese Journal of Applied Physics, vol. 45, No. 5A, 2006, pp. 4146-4151.
Per claim 1, 6, 11-12, 14-16, and 18 Hakemi discloses a bistable liquid crystal film, comprising: at least one first transparent flexible film [composites are sandwiched between conducting plastic films or a layer of film, where support layers are transparent; column 8, lines 25-28; column 49, lines 9-12] coated with conductive material and at least one second transparent flexible conductive film; at least one second transparent conductive film [two plastic sheet electrodes made conductive by means of a tin oxide coating; column 49, lines 20-21]; at least one layer of liquid crystal dispersions [micro-dispersion of liquid crystal composite-forming material; column 49, lines 22-23] located between said flexible transparent conductive film and at least one second transparent flexible conductive film [ITO layer], said liquid crystal dispersions comprising metal-organic mesogens and characterized by at least two modes (i) scattering mode-A [organometallic liquid crystals, in a continuous phase polymeric matrix, will either scatter or transmit incident light; column 49, lines 39-43]; and (ii) transparent mode-B [organometallic liquid crystals eutectic mixture, in a continuous phase polymeric matrix, will either scatter or transmit incident light; column 49, lines 39-43; composites are sandwiched between conducting plastic films or a layer of film, where support layers are transparent; column 8, lines 25-28; column 49, lines 9-12; liquid crystal discontinuous phase comprises a organimetallic mesogen; column 6, lines 22-25; column 12, lines 14-56; and inherent functions as both a dye and ionic dopant].  
Hakemi lacks the at least one layer of liquid crystal dispersions comprises a Polymer Network liquid crystal (PNLC) composition; said PNLC composition comprises a smectic A liquid crystal composition switching from one mode to the other is achieved upon application of a voltage pulse, and no further application of voltage is required in order to maintain said layer of liquid crystal dispersions in either said two modes.  However, Buyuktanir teaches bistable smectic-A PNLC with bistable modes including transparent and focal conic dispersion.  See page 4146, first full paragraph in right column.  Reduced operating power consumption and improved contrast would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Buyuktanir with Hakemi. 
Regarding the method steps of claim 14, the method is merely the structure claimed as a method steps save the use irradiation or heating step to cure the polymer [see paragraph (163) “UV irradiation results in polymerization of the photo-cured monomer and droplet formation. In this case the droplet size of the polymer dispersed liquid crystal film depends on temperature and the intensity of the radiation used to cure the film.”]  
Per claim 2, Hakemi in view of Buyuktanir teach the bistable liquid crystal film of claim 1, wherein said liquid crystal dispersion is a smectic A composition [short list of metallo organic mesogens phases include smectic phase, where smectic liquid crystal phase includes smectic A liquid crystal phase; column 7, lines 30-31; column 34, lines 35-36, 47-49], a nematic composition [short list of metallo organic mesogens phases include nematic phase; column 7, lines 30-31; column 33, lines 28-29, 61-63], and a cholesteric composition [metallo organic mesogens suitable for use in the polymer dispersed liquid crystal composite of the present invention are cholesteric; column 27, lines 4-6 and see Buyuktanir’s page 4146, first full paragraph in right column.]
Per claim 3, Hakemi in view of Buyuktanir teaches the bistable liquid crystal film of claim 1, wherein switch from said mode-A to said mode-B is achieved upon application of a high frequency voltage pulse [in the absence of an applied field (no voltage pulse), the light being scattered and the device appears opaque, and application of an electric field (high frequency voltage) the incident light is transmitted so that the device appears transparent; column 49, lines 46-56 and see Buyuktanir’s page 4146, first full paragraph in right column.] 
Per claim 3, Hakemi in view of Buyuktanir teaches the bistable liquid crystal film of claim 1, wherein said bistable liquid crystal film [liquid crystal-polymer composite having optical memory, and metallo organic mesogens having cholesteric forms and nematic form; column 7, lines 31-35; column 49, lines 64-66] is periodically subjected to an electrical impulse/frequency from the source to maintain the transparency or opacity of the film [composites of this invention are electrically, magnetically or electromagnetically addressable so that in a device, it may be reversibly switched between a light scattering mode (opacity) and a light transmissive mode (transparency); column 8, lines 11-16 and see Buyuktanir’s page 4146, first full paragraph in right column.]
Per claim 3, Hakemi in view of Buyuktanir teaches the bistable liquid crystal film of claim 1, wherein switch from said mode-B to said mode-A is achieved upon application of a low frequency voltage pulse [in the absence of an applied field (no voltage pulse), the light being scattered and the device appears opaque, and application of an electric field (high frequency voltage) the incident light is transmitted so that the device appears transparent, where liquid crystal devices may not have memory, and once the field is removed (zero voltage pulse), the clear areas switch back to opaque; column 49, lines 46-62 see Buyuktanir’s page 4146, first full paragraph in right column.].


Per claims 4 and 19, Hakemi in view of Buyuktanir teaches the bistable liquid crystal film according to claim 1, wherein said bistable liquid crystal film comprises electrical connections attached to said each of said transparent films [continuity of an electrical connection is inherent in order to properly transmit the driving signals].
Per claim 5, Hakemi in view of Buyuktanir teaches the bistable liquid crystal film of claim 1, wherein said liquid crystal is characterized by a liquid crystal dispersion morphology in microdroplets [organometallic liquid crystals in the shape of microdroplets, in a continuous phase polymeric matrix; column 49, lines 39-41 and see Buyuktanir’s page 4146, first full paragraph in right column.].
Per claim 7, Hakemi in view of Buyuktanir teaches the bistable liquid crystal film of claim 1, wherein one flexible transparent conductive support contains a pattern or signage [airport signs, advertising billboards, and other displays; column 6, lines 6-20 and see Buyuktanir’s page 4146, first full paragraph in right column.].
Per claim 8, Hakemi in view of Buyuktanir teaches the bistable liquid crystal film of claim 1, wherein said liquid crystal film is characterized by the possibility of containing dichroic organic and metal-organic dye [see column 51, lines 5-6 and see Buyuktanir’s page 4146, first full paragraph in right column.]
Per claims 10 and 17, Hakemi in view of Buyuktanir teaches the bistable liquid crystal film according to claim 1, wherein said ionic dopant is present in a concentration of 1 - 10-% (w/w) relative to said liquid crystal dispersion [see paragraph (41),  “the metallo organo liquid crystal comprises from about 0.05 to about 50 weigh percent of the weight of the discontinuous phase and the remaining liquid crystal (non-metal containing) may range from about 50 to about 99.95 weight percent of the weight of the discontinuous phase.”]  Hakemi lack the specific narrower range, but the courts have held overlapping ranges to be at least obvious.  Optimizing light blocking versus transparency would have been a matter design consideration.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Buyuktanir with Hakemi. 
Per claims 9, 13, and 21, Hakemi in view of Buyuktanir teaches the bistable liquid crystal film of claim 36.  Hakemi lacks said bistable liquid crystal film comprises a component selected from the group consisting of: metallized films adapted for use in a static solar-reflection mode; and, broad-band cholesteric materials adapted for use in a dynamic solar-reflection mode and wherein said flexible transparent conductive film is coated with a reflectivity enhancer.  However, it was common knowledge to incorporate reflectivity enhancers on a substrate in order to increase brightness when ambient light is used as a display light source.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 20, Hakemi in view of Buyuktanir teaches the bistable liquid crystal film of claim 1, wherein said film further comprises a controller [controlling for applying a variety of pulses ranging for DC pulses to high frequency gated sign waves (with a controller); column 5, lines 41-45; column 53, lines 21-26] and configured to be connected to at least one device selected from the group consisting of smart home systems, wireless devices, and personal computers [intended use and inherent to any display device and see Buyuktanir’s page 4146, first full paragraph in right column.].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Response to Arguments
Applicant's arguments filed 12/1/22 have been fully considered but they are not persuasive.
Applicant’s argues that “Hakemi does not teach a bistable LC device as the term is used in the instant application. In the instant application, the term "bistable" is used to refer to an LC device that can be switched between different scattering modes by application of voltage, but that does not need continuous application of voltage to remain in a particular scattering mode; see, for example, paragraph [0015], which describes the difference between "bistable" and "monostable" devices as the terms are used with reference to the instant invention. Hakemi neither teaches nor suggests a bistable device in the sense in which the term is used in the instant application; rather, Hakemi teaches electrooptical devices in which switching between scattering states is achieved by raising or lowering an applied voltage above or below a threshold switching voltage and then holding the voltage constant. Furthermore, Hakemi neither teaches nor suggests a device, bistable or otherwise, that incorporates an ionic dopant, particularly an ionic dopant comprising at least one mesogen, into an LC dispersion. Applicant respectfully submits that Bnynktanir cannot remedy the deficiencies of Hakemi with respect to claim 1. Like Hakemi, Biynktanir neither teaches nor suggests incorporation of an ionic dopant, particularly an ionic dopant comprising at least one mesogen, into an LC dispersion for use in an electrooptical device. Applicant respectfully submits that since the instant invention as taught in instant claim 1 incorporates at least one element that is neither taught nor suggested by either Hakemi or Bnynktanir, claim 1 must be considered non-obvious over the combination of Hakemi and Bnynktanir cited by the Office Action. Applicant further respectfully submits that there is no teaching or suggestion in Bnynktanir that a bistable electrooptical device would be operable (or at least operable with acceptable quality) if a mesogen (whether ionic or not) were to be incorporated into the LC layer. That is, given that Hakemi does disclose metal-organic mesogens, but neither teaches or suggests either bistable devices or the use of ionic dopants, while Bnynktanir neither teaches or suggests the use of ionic dopants or the incorporation of mesogens into the LC matrix, a person of ordinary skill in the art would not have had any motivation to combine any of the teachings of Hakemi with those of Bnynktanir. Thus, Applicant respectfully submits that there is no teaching in Hakemi that would motivate a person of ordinary skill in the art to incorporate a mesogen, whether ionic or not, into a device of the type disclosed by Bnynktanir. Applicant respectfully submits that since a person of ordinary skill of art would not have had any motivation to combine the teachings of Hakemi and Bnynktanir, the instant invention must be considered patentable over any obvious combination of the two references. 
In response, Hakemi teaches, at the first full paragraph of column 10, that Hakemi uses a smectic type liquid crystal with metallo organo material.  Accordingly, Hakemi lacks only that the cell is a bistable type liquid crystal cell.  That is, a liquid crystal cell that does not require a constant on voltage to maintain one of the two liquid crystal states, an on state or an off state.  Once the liquid crystal state is changed, the voltage is no longer required to maintain that state whether the liquid crystal is in a first state or a second state.  Bnynktanir was used to remedy this single deficiency.  That is, Bnynktanir teaches a bistable PNLC smectic liquid crystal and was used for the purposes of remedying Hakemi only deficiency.  Bnynktanir is sufficient for this purpose and thus Applicant argument is not persuasive.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871